The opinion of the Court was delivered by
Knox, J.
Under the provisions of an Act of Assembly passed March 14, 1844, for the counties of Schuylkill, Northumberland, and Carbon, Joel Youndt, one of the supervisors of the township of Branch, was appointed collector of the road taxes for the year 1844. In compliance with the Act he gave bond with sureties, which was approved of and deposited with the auditors of the township.
This suit is brought against the principal and his sureties upon the bond; and upon the trial, the Court of Common Pleas held that there could be no recovery because there had been no settlement of the accounts by the township auditors.
This was correct. The liability of the sureties is contingent, and no resort can be had against them until the default of the principal is fixed. The township auditors have unquestioned jurisdiction to settle the account of the supervisor and collector, and their settlement unappealed from would be conclusive in an action upon the bond. If the supervisor neglected to appear upon notice and exhibit the state of his accounts, the auditors should have passed upon them in his absence, and unless evidence of payment were before them, they would have been justified in reporting a balance against him equal to the entire amount of the duplicate, which they could have ascertained without difficulty, as it was recited in the bond. The legislature has provided a local tribunal to determine primarily the amount of receipts and expenditures by the officers whose duty it is to collect and disburse the township revenues, and public policy coincides with the rules of law in requiring the remedy plainly pointed out to be pursued.
Judgment affirmed.